DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 02/09/2021)

With respect to claim 1 the prior art discloses A solid-state imaging apparatus comprising.

Prior art Spinks et al US 2014/0191890 teaches an analog to digital converter that has a DAC decoder select a switch that allows selection of different voltages input to the analog to digital converter. However, the prior art does not teach or fairly suggest a converter connected to a vertical signal line extending from a pixel array unit; 
a voltage generator that is connected to a plurality of voltage lines and outputs 
wiring lines connecting the converter and the plurality of voltage lines; 
and a switch provided on the wiring line and configured to perform changeover of the voltage lines connected to the converter to one of the plurality of voltage lines.

With respect to claim 14 the prior art discloses An electronic apparatus comprising a solid-state imaging apparatus including.

Prior art Spinks et al US 2014/0191890 teaches an analog to digital converter that has a DAC decoder select a switch that allows selection of different voltages input to the analog to digital converter. However, the prior art does not teach or fairly suggest a converter connected to a vertical signal line extending from a pixel array unit; 
a voltage generator that is connected to a plurality of voltage lines and outputs reference voltages having mutually different voltage values individually to the plurality of voltage lines; 
wiring lines connecting the converter and the plurality of voltage lines; 
and a switch provided on the wiring line and configured to perform changeover of the voltage lines connected to the converter to one of the plurality of voltage lines.

Dependent claims 2 - 13 are allowable for at least the reason that they depend on allowable independent claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MARK T MONK/Primary Examiner, Art Unit 2696